DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 05/02/2022. As directed by the amendment: claims 1, 4, 8, 13-14, 16-19 have been amended; claims 10, 12, 15 have been canceled; and no new claims have been added. Thus, claims 1-9, 11, 13-14, 16-22 are presently pending in this application.
Applicant’s amendments to claims have overcome the 112(b) rejections previously set forth in the office action mailed 02/23/2022.

EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Allison Krepel on 05/11/2022. 
The application has been amended as follows: 
Claim 1 is amended as follows:
A sample gas conditioning apparatus, comprising:
a housing, at least partially defining a chamber, and at least partially defining an air input path into the chamber and an air egress path from the chamber, the housing comprising:
an annular end plate comprising:
an inner perimeter edge that is spaced from and circumferential around a winding axis; 
an outer perimeter edge 
a winding support extending from the inner perimeter edge, a support length toward a housing open end; and 
housing side walls that extend from a peripheral rim the housing open end, in a direction parallel to the winding axis; 
a fan, connected to the housing, configured to urge an ambient air flow through the chamber, the ambient air flow entering through the air input path into the chamber, and exiting the chamber through the air egress path; 
a sample gas tube having a coiled tube section that comprises a water permeable material, at least a portion of the coiled tube section being arranged in the chamber as a ventilated section, the ventilated section being ventilated by the ambient air flow through the chamber, wherein the coiled tube section comprises a coil winding around [[a]] the winding axis and the winding support,2 83171180.1 PATENT 
Attorney Docket No. H-IK-00007 US DIV.1 (633317)wherein the fan, the air input path, the air egress path, and the housing have a joint configuration that urge the ambient air flow through the chamber to have a flow direction, the flow direction being generally parallel to the winding axis.
Claim 3 is amended as follows:
The sample gas conditioning apparatus of claim 2, wherein the sample gas tube has an input end and an output end, wherein the ventilated section provides a passage for a sample gas, the passage having a passage length, wherein the passage length in combination with a flow rate of the sample gas provides, for at least a range of humidity level at the input end that is outside of a desired range, a humidity of the sample gas at the output end that is within the desired range.
Claim 5 is amended as follows:
The sample gas conditioning apparatus of claim 1, wherein the sample gas tube has an input and an output, wherein the sample gas conditioning apparatus further comprises a connection of the input to a conduit, wherein the conduit is configured to deliver a mixture of a mixture gas and a therapeutic gas to a patient, and wherein the sample gas tube is configured to provide passage of a sample of the mixture of the mixture gas and the therapeutic gas to the ventilated section, and to output, at the output, a humidity conditioned sample of the mixture of the mixture gas and the therapeutic gas, wherein the therapeutic gas comprises nitric oxide.
Claim 9 is amended as follows:
The sample gas conditioning apparatus of claim 8, wherein the ventilated tubular membrane has a start and an end, and provides a passage length from the start to the end, wherein based at least in part on the passage length the ventilated tubular membrane provides, for at least a range of humidity level of a sample gas at the start that is outside of a given acceptable range, a humidity level of the sample gas at the end that is within the given acceptable range.
Claim 11 is amended as follows:
The sample gas conditioning apparatus of claim [[10]] 1, wherein the coiled tube section consists of at least two coil turns.
Claim 17 is amended as follows:
The sample gas conditioning apparatus of claim 16, wherein an inner surface of the housing side walls faces toward the winding axis, circumferentially around the winding axis, wherein the inner surface of the housing side walls and the winding radius define an annular volume within the chamber, centered around the winding axis, that extends from the annular end plate toward the housing open end.
Claim 18 is amended as follows:
The sample gas conditioning apparatus of claim 17, wherein the winding support comprises a hollow structure, having longitudinal slots, configured to provide for ingress of the ambient air into the annular volume.
Claim 19 is amended as follows:
A sample gas conditioning system comprising:
a housing, at least partially defining a chamber, and at least partially defining an air input path into the chamber and an air egress path from the chamber; 
a fan, connected to the housing, configured to urge an ambient air flow through the chamber, the ambient air flow entering through the air input path into the chamber, and exiting the chamber through the air egress path; and 
a sample gas tube, having a section that comprises a permeable material, at least a portion of the section being arranged in the chamber as a ventilated section, the ventilated section being ventilated by the ambient air flow through the chamber and including a coiled tube section comprising a coil winding around a winding axis, 
wherein the housing includes a housing cap, having a cap perimeter, and includes housing side walls that extend from the cap perimeter to a housing open end,583171180.1PATENT Attorney Docket No. H-IK-00007 US DIV.1 (633317)parallel to the winding axis, wherein an inner surface of the housing side walls faces and has a clearance from an outer surface of the coil winding 
Claim 20 is amended as follows:
The sample gas conditioning system of claim 19, wherein the housing cap is a vented housing cap, providing a vent into the chamber, wherein the air input path comprises the vent.
Claim 21 is amended as follows:
The sample gas conditioning system of claim 19, wherein the fan comprises an electric motor, supported in a fan housing, having a rotor shaft and a rotary fan blade attached to the rotor shaft, 
wherein the housing includes a housing mounting flange at the housing open end, and 
wherein the fan housing is secured to the housing mounting flange, in a configuration wherein the rotor shaft is parallel to the winding axis.
Claim 22 is amended as follows:
The sample gas conditioning system of claim 21, wherein the fan housing is secured to the housing mounting flange by an adapter plate, the adapter plate having an adapter plate first face and, opposite and parallel to the adapter plate first face, an adapter plate second face, wherein the fan housing is secured, by fan housing mount bolts, to the adapter plate first face, wherein the housing mounting flange is secured, by housing mount bolts, to the adapter plate second face.

Allowable Subject Matter 
Claims 1-9, 11, 13-14, 16-22 are allowed over the prior arts of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Lee et al. (US 2015/0209528), Takeda et al. (US 2007/0246049).
Regarding claim 1, the cited prior arts fail to disclose/teach among all the limitation or render obvious a sample gas conditioning apparatus comprising an annular end plate with an inner perimeter edge, an outer perimeter edge, and a winding support extending from the inner perimeter edge a support length toward a housing open end, wherein a coiled tube section of a sample gas tube comprises a water permeable material and a coil winding around the winding axis and the winding support, and wherein the fan, the air input path, the air egress path, and the housing have a joint configuration that urge the ambient air flow through the chamber to have a flow direction, the flow direction being generally parallel to the winding axis, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claim 1.
Regarding claim 19, the cited prior arts fail to disclose/teach among all the limitation or render obvious a sample gas conditioning system comprising a housing, a fan, and a sample gas tube with a ventilated section, wherein the housing includes a housing cap and housing side walls that extend from the cap perimeter to a housing open end, wherein an inner surface of the housing side walls has a clearance from an outer surface of the coil winding, wherein the housing open end has a housing open end area, wherein the air egress path includes at least a portion of the housing open end area, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783